DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 37–39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 37–39 recites the limitation “said actuator”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 10, and 37–46 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom1 in view of Andersson.2
With respect to claim 7, the following analysis applies.
Overview of Hellstrom
Hellstrom discloses a throttling assembly comprising a length of flexible tubing mounted in a pinch valve. (Hellstrom FIGs. 3–8.) The pinch valve comprises: a valve body with a tubing holder; a valve seat; an actuator adapted to compress flexible tubing in said tubing holder against said valve seat; and actuator drive. (Id. FIG. 5.) The pinch valve can further comprise a first pressure transducer adapted to measure a pressure in said length of tubing. (Id. FIG. 8.)
Claim elements not expressly taught or suggested by Hellstrom
Hellstrom does not appear to expressly specify the claimed pump.
It would have been obvious to include the claimed pump
Hellstrom refers to pumping power but does not expressly state that a pump is present in its invention. Figures 3–8 of Hellstrom suggest that fluid flows from left Andersson suggests that a pump can be fluidically connected to a line in order to provide fluid flow. (Andersson FIG. 1; col. 4, ll. 5–40.) 
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
As such, it would have been obvious to one skilled in the art to combine the teachings of Andersson with the teachings of Hellstrom (e.g., such that Hellstrom’s invention includes a pump fluidically connected to the length of flexible tubing): in order to yield the predictable result of providing fluid flow. KSR, 550 U.S. at 415–16.
It would have been obvious to combine a first pressure transducer in the manner claimed
As stated above, Hellstrom teaches that the pinch valve can further comprise a first pressure transducer adapted to measure a pressure in said length of tubing. (Id. FIG. 8.) Hellstrom suggests that its first pressure transducer can be used to measure the differential pressure across the pinch valve. (Hellstrom col. 9, ll. 43–56.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16.
As such, it would have been obvious to one skilled in the art to modify the instant combination, viz., such it includes the claimed first pressure transducer: in order to yield the predictable result of providing measurement of the differential pressure across the pinch valve. Id.
With respect to claim 8, the instant claim is directed to process limitations. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claim 10, Hellstrom discloses at least one control unit which can be electrically connected to the actuator drive and/or the first pressure transducer. (Hellstrom FIG. 5 (disclosing a compressed air source); FIG. 8 (disclosing a microprocessor).)
With respect to claims 40–43, the actuator drive is pneumatic and capable of applying 0 N when not in operation. (Hellstrom FIG. 5.)
With respect to claims 44–46, Hellstrom discloses a stepper motor and a screw (ram). (Hellstrom col. 2, ll. 54–64.) The stepper motor can have a step angle of less than 1 degree when not in operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
    

    
        1 US 5,549,793 A, issued August 27, 1996 (“Hellstrom”).
        2 US 4,135,550 A, issued Jan 23, 1979 (“Andersson”).